Title: Giovanni Carmignani to Thomas Jefferson, 7 April 1816
From: Carmignani, Giovanni
To: Jefferson, Thomas


          
            Chiarissimo Signore
            Pisa 7. Aple 1816
          
          Filippo Mazzei che si onorava dell’amicizia Sua ha cessato di vivere nel 19.  del decorso mese di marzo. Egli ha lasciata una figlia ed una moglie superstiti. Ha conferita a quest’ultima la tutela dla figlia attualmente costituita in età minore, ed a me la curatela dla tutrica
          Uno degli assegnamenti di qualche rilievo di questa famiglia è il credito di resto di prezzo di una tenuta che Ella, chiarissimo Signore, vendè costì ⅌ conto ed interesse del defonto Mazzei. Questa famiglia raccomanda all’ottimo suo cuore, ed all’amicizia che Ella nutriva per il defonto, il Sollecito incasso di questo prezzo, e la trasmissione di esso per sicuro canale a Livorno.
          Debto ad una circostanza  dolorosa ed infausta la occasione e l’onore di rivolgermi ad un’uomo il di cui nome è citato con venerazione ⅌ tutto ove la dignità della natura umana è Sentita.
          Raccomandando alla pietà Sua uno dè più forti interessi d’una desolata famiglia io ho l’onore di essere con alta, e invariabile Stima
          Di Lei chiariss. Sige
          
            Umiliss. Divotiss. Obb. Servitore
            Giovanni Carmignani
          
         
          Editors’ Translation
          
            
              Dear Sir
              Pisa 
              7. April 1816
            
            Philip Mazzei, who was honored by your friendship, died on the nineteenth of this past month of March. He is survived by his daughter and  wife. He has conferred on the latter the guardianship of the daughter, currently a minor, and to me the care of the guardian.
            One of the sizable assets of this family is the net income from the sale of a holding that you, dear Sir, sold on behalf and in the interest of the deceased Mazzei. Relying on your benevolence and the friendship that you nourished for the deceased, this family requests a quick collection of this sum and its transmission via a secure channel to Leghorn.
            	I owe to a painful and unfortunate circumstance the occasion and honor of  turning to a man whose name is cited with veneration wherever human dignity is appreciated.
            Recommending to your mercy one of the most important assets of a desolated family, I have the honor to be with high and unwavering esteem
            Dear Sir
            
              Your very humble devoted obliging servant
              Giovanni Carmignani
            
          
        